DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Miscellaneous
The Applicant has cancelled claims 2-4 and added new claims 11-14; therefore, only claims 1 and 5-14 remain for this Office Action.

Claim Objections
Claim 12 is objected to because of the following informalities:  Claim 12 is dependent on claim 3 which is CANCELLED. It is believed by the Examiner that claim 12 SHOULD depend on claim 1 and NOT cancelled claim 3 and will be examined as such; however, appropriate correction is still required.

Ex parte Quayle
This application is in condition for allowance except for the following formal matters: 
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 9, 11 and 14 objected to under 37 CFR 1.75 as being a substantial duplicate of claims 8, 10 and 13 respectively. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
Claims 1, 5-8, 10 and 12-13 allowed. The following is an examiner’s statement of reasons for allowance:
In regards to claim 1, the prior art does not disclose of a transportation apparatus comprising: a window member; a first heating unit arranged to heat a first region of the window member; a second heating unit arranged to heat a second region of the window member; and a control unit configured to control driving of the first heating unit and the second heating unit, wherein the first region and the second region are adjacent regions, and the control unit performs first heating control of making a heating output of the first heating unit larger than a heating output of the second heating unit, wherein the control unit performs second heating control of making the heating output of the first heating unit smaller than the heating output of the second heating unit after the first heating control is continued for a predetermined time, wherein the control unit sets a driving stop time between the first heating control and the second heating control based on an external environment and/or an internal environment of the transportation apparatus, and in an environment in which heat moves from an inside of the transportation apparatus to an outside, the driving stop time is set to a time shorter than in an environment in which heat moves from the outside of the transportation apparatus to the inside, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 5-7 and 12 are also allowed as being dependent on claim 1.  
In regards to claim 8, the prior art does not disclose of a transportation apparatus comprising: a window member; a first heating unit arranged to heat a first region of the window member; a second heating unit arranged to heat a second region of the window member; a control unit configured to control driving of the first heating unit and the second heating unit; a first detection unit configured to detect a situation on the periphery of the transportation apparatus via the first region; and a second detection unit configured to detect the situation on the periphery of the transportation apparatus via the second region, wherein the first region and the second region are adjacent regions, the control unit performs first heating control of making a heating output of the first heating unit larger than a heating output of the second heating unit, the first heating unit has a higher heating capability than the second heating unit, a detection result of the first detection unit is always monitored during movement of the transportation apparatus, and a detection result of the second detection unit is monitored when a predetermined condition is satisfied during the movement of the transportation apparatus, nor would it have been obvious to one of ordinary skill in the art to do so. Claims 10 and 13 are also allowed as being dependent on claim 8.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Amendment
The Examiner separately objected to claims 8 and 9 in the previous Office Action and indicated that they would be allowable if put into independent form since they were dependent on different claims (6 and 7 respectively). However, when the Applicant took the same subject matter from previous claim 1 and put it into both claims 8 and 9 placing them into independent form, and thereby removing the separate dependency, it created identical and duplicate claims. Furthermore, claims 11 and 14 (which depend on claim 9) are also duplicates of claims 10 and 13 (which depend on claim 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M CRAWFORD whose telephone number is (571)272-6004. The examiner can normally be reached Mon-Fri 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON CRAWFORD/Primary Examiner, Art Unit 2844